DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, 5, 6, 8, 13-17, 19 and 24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 20 and 22, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9 July 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
	Drawings filed 4 June 2020 are approved.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Peery 5,260,536 is representative of the closest prior art. Peery discloses a napkin 10 comprising a napkin material and having an upper side and a lower side and four corners, the napkin being provided with an adhering portion 25 and an engaging location 26, the adhering portion being located on the upper side and the engaging location being located on the lower side at corresponding positions such that the napkin can be wrapped around an object and secured by engaging the adhering portion with the engaging location; see Fig. 3. The adhering portion and the engaging location in Peery being provided with a mutually adhesive material to allow the adhering portion and the engaging location to releasably adhere to each other, wherein the mutually adhesive material does not adhere to the napkin material, and wherein the engaging location is located close to a center of the napkin (as shown in Fig. 3) and wherein corners on the lower side are devoid of the mutually adhesive material. However, Peery does not teach or suggest forming the napkin from a sheet having an inner surface and an outer surface folded at least once with the inner surface inwards with both the adhering portion and the engaging location being located on the outer surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783